Citation Nr: 1630075	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-43 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left leg varicose veins.  

2.  Entitlement to service connection for left leg venous insufficiency, claimed as a bad valve.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 until September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This claim was previously remanded by the Board in October 2012 and April 2013.  In April 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A hearing transcript is associated with the claims file.  

In October 2014, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a joint motion for remand.

The record raises the issue of entitlement to service connection for Zenker's paralysis.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is in order after a review of the evidence of record in light of the joint motion for remand approved by the Court.  This is particularly evident in light of the agreement by the parties that the Board erred with respect to the question of entitlement to service connection on the basis that the appellant's post service 1981 perirectal surgery caused his deep vein thrombosis which in turn caused his left leg insufficiency and varicose veins. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any health care professional who has treated left leg varicose veins and/or left leg venous insufficiency at any time since October 2014.  The appellant's claim would be particularly aided if he were to identify any health care provider who has prepared an opinion in writing linking any left lower extremity circulatory disorder with the Veteran's active duty service from September 1977 to September 1980, to include surgery in 1981.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination by physician who specializes in the diagnosis and treatment of vascular disorders.  It is requested that this physician be an examiner who has not previously examined or treated the appellant.  The claims folders and access to all VBMS and Virtual VA files must be made available to the examiner prior to the evaluation.  For each and every diagnosed left lower extremity circulatory disorder the physician must opine whether it is at least as likely as not that the disorder is related to the claimant's active duty service between September 1977 and September 1980.  The physician must specifically opine whether it is at least as likely as not that post service perirectal abscess surgery in 1981 caused deep venous thrombosis, and in turn whether it is at least as likely as not that residuals of deep venous thrombosis caused left leg insufficiency and varicose veins.  The physician must discuss a February 24, 1998 medical record prepared by Dr. Gangahar and a January 27, 1999 letter from Dr. Mantz.  The basis for any agreement or disagreement with the statements offered by either of these physicians must be explained.  All necessary special studies or tests should be accomplished, and clinical findings must be reported in detail. 

The examiner must provide a detailed and complete rationale for his/her opinion.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

